PER CURIAM:
Herbert Council appeals the district court’s orders denying relief on his 28 U.S.C. § 1651(a) (2000) petition and denying his motion for reconsideration. Our review of the record discloses no reversible error. Accordingly, we affirm. We deny Council’s motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process. In light of this disposition, we deny as moot Council’s motion for emergency summary disposition by a single judge.

AFFIRMED.